DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on June 16, 2021 have been reviewed and considered.  Claims 1 and 4-8 are pending in which claim 1 has been amended; claims 2-3 and 9-10 stand cancelled.

Response to Arguments
As necessitated by applicant’s amendment, applicant’s arguments with respect to claim(s) have been considered but are moot.  Please see the updated rejection below concerning Patterson (USPN 7,445,541).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the middle section" (x2) in line 8 and in lines 17-18. There is insufficient antecedent basis for these limitations in the claim.  Note it is unclear to which “middle section” the applicant refers to for each “the middle section” recitation.  Is each recitation the middle section of the front portion or the rear portion?
Claim 1 recites the limitation "the middle portion" (x2) in line 10.  There is insufficient antecedent basis for these limitations in the claim.  Did the applicant mean to claim “the middle section” instead?  There is not a previous recitation of a “middle portion” in the claim rendering the claim indefinite.  For purposes of examination, the examiner will examine the claim as if the applicant refers to these limitations as “the middle section” instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (USPN 7,445,541).
	Regarding Claim 1 (as best understood), Patterson discloses of a garment (10) adapted to be worn by a wearer for the correction of sagging breasts and wrinkles having an integral body (12 & 14, see Figures 1-3) comprising, a front portion (12) and a rear portion (14), 
	wherein the front portion (12) has a general “X”-shape (see Figure 1) with an upper section (via each 52-53), a middle section (50 & 68) and a lower section (20) and the upper section (via each 52-53) of the front portion comprises two straps (via each 52) having ends that extend upward to form a “V”-shape (see Figure 1, Col. 3, lines 59-61) and the rear portion (14) has an upper section (via each 46), a middle section (numeral section area of “14” as labeled in Figure 3) and a lower section (via 40) and the upper section (via each 46) of the rear portion (14) comprises two straps (via each 46) having ends that extend upward to form a “U” shape (see Figure 3) and the middle section (50 & 68) of the front portion (12) comprises an edge (via 56) on either side of the middle section (50), see Figure 1, 
	and the middle section (50 & 68) further comprises a stiffening material (via 70, note hook and loop fastener material is considered “stiff” to a certain degree when the mating parts of the hook and loop material are attached together, Col. 4, lines 26-36) that aids in maintaining the shape (note when 68 is attached to 50 via the securement of 70, as shown in Figures 1-1a, the shape of 50 & 68 is maintained) of the middle portion (via 50 & 68, “middle section”) and causes the middle portion (via 50 & 68, “middle section”) not to bend (note that 50 & 68 are not bent and are held upright in Figures 1 -1a when fastened via 70---and further note that hook and loop fastener, in general, is provided to a certain degree of stiffness so that the mating parts of hook and loop can mate to one another), and
	wherein the lower section (20) of the front portion (12) of the garment (10) and the lower section (via 40) of the rear portion (14) of the garment (10) form a contiguous band (via 10, note when connected via hook and loop, 23 and 44, Col. 3, lines 43-48, 4-15) that is configured to extend around a circumference of the wearer adaptively below the breasts, and
	wherein each edge (via 56) projects upwards with a slight divergence to form a side of an armhole and curves downwards with a concave curvature to form a cup for a breast (see Figure 1, Col. 4, lines 23-25), and wherein the edge (via 56) that forms the side of the armhole is contiguous with an edge (via 56) that forms the cup (see Figure 1, Col. 4, lines 23-25), and wherein the cups for the breasts adaptively causes the breasts to be left uncovered and separated from one another by the middle section (via 50 & 68, see Figure 1, Col. 3, lines 48-50), (Figures 1-3, Col. 3, lines 31-67, Col. 4, lines 1-25).  	Please note that the limitations of “adapted to be worn by a wearer for the correction of sagging breasts and wrinkles”, “aids in maintaining shape”, “not to bend” and “is configured to extend around a circumference of the wearer adaptively below the breasts” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is also noted that a garment is capable of being worn by any person, during any health or condition.
	Additionally note that the term "stiffening" in claim 1, line 9 is a relative term.  The term "stiff" or “stiffening” via the specification does not provide a standard for ascertaining the requisite degree.  Applicant’s specification fails to provide to what degree a material should be considered, “stiff”.  Applicant does not provide any specific materials to also define what should be considered as “stiff”. In [00037], applicant states that the middle section of the front portion of the bra garment 15 contains a stiffening material that aids in maintaining the shape of the middle portion and causes it to remain stiff and not bend.  For purposes of examination, the examiner has considered that any “stiff” material, to a certain degree, situation, or lack of force, is capable of not being able to bend.

	Regarding Claim 4, Patterson discloses the invention as claimed above.  Further Patterson discloses:
	(claim 4), wherein the ends of the straps (via 52) of the front portion (12) and the ends of the straps (via each 36) of the rear portion (14) contain a mechanism (via hook and loop) for attaching the straps of the front portion to the straps of the rear portion (Col. 4, lines 16-19), (Figures 1-3, Col. 3, lines 31-67, Col. 4, lines 1-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (USPN 7,445,541) in view of Fleischman-Ament et al. (USPN 5,873,768) (hereinafter “Fleischman-Ament”).
	Regarding Claims 5-8, Patterson discloses the invention as substantially claimed above.  Patterson does not disclose (claim 5) wherein the mechanism for attaching the straps of the front portion to the straps of the rear portion comprises a “hook-and-eye” closure, (claim 6) wherein the ends of the straps of the front portion contain the eye of the “hook-and-eye” closure, (claim 7) wherein the ends of the straps of the rear portion contain the hook of the “hook-and-eye” closure, and (claim 8) wherein the mechanism for attaching the straps of the front portion to the straps of the rear portion is also adaptable for adjusting strap length.
	Fleischman-Ament teaches of (claim 5) a garment (16) with a mechanism (hook and eye closure, 72 & 74) for attaching the straps (via 24) of a front portion (via each 20 & 18, 50, see Figures 1-2) to the straps (via 32) of a rear portion (via each 52, see Figure 2) which comprises a “hook-and-eye” closure (via 72 & 74), (claim 6) wherein the ends of the straps (via 24) of the front portion contain the eye (via 72) of the “hook-and-eye” closure, (claim 7) wherein the ends of the straps (via 32) of the rear portion contain the hook (via 74) of the “hook-and-eye” closure, and (claim 8) wherein the mechanism (hook and eye closure, 72 & 74) for attaching the straps (via 24) of the front portion to the straps (via 32) of the rear portion is also adaptable for adjusting strap length (Figures 1-2, Col. 14, lines 27-49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the mechanism of Patterson comprises a “hook-and-eye” closure attaching the straps of the front portion to the straps of the rear portion, (claim 6) wherein the ends of the straps of the front portion contain the eye of the “hook-and-eye” closure, (claim 7) wherein the ends of the straps of the rear portion contain the hook of the “hook-and-eye” closure, and (claim 8) wherein the mechanism for attaching the straps of the front portion to the straps of the rear portion is also adaptable for adjusting strap length as taught by Fleischman-Ament as an art recognizable equivalent of exchanging one known mating fastener to another to achieve the same result of a two-part releasable fastener which also is adjustable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732